Title: To Thomas Jefferson from Joseph Coppinger, 17 October 1802
From: Coppinger, Joseph
To: Jefferson, Thomas


          
            Sir
            New York 17th October 1802
          
          You will easily perceive by the style of this letter that a farmer (for such I profess myself to be) is but poorly qualified to address personages in high station, much less the first Magistrate of a great and a rising Nation. Were I thus to address Majesty in the old Country (from whence I am only a few months removed) it would at once be put down to the account of folly, and weakness, and I might expect to fare accordingly. But in this Country of good sense, where the pride of the state lies in promoting the true, and real happiness, of its People, I venture to promise myself a different result. My object in addrg you this letter is to be informed (through one of your Secretarys for I neither wish, nor expect you should take the trouble yourself) how I am to proceed in order to procure a Patent for preserving animal, and vegetable substances, either in their naturel or a cuit state, and this without the aid of Salt by simple and easy operations of preperation and Package After which they will preserve sound and unaltered both in quantity and quality as long as they can be possibly wanted so to do, as food for Man, and beast, and this without danger of waste or loss. In short If my opinion of this simple, and Judicious theory be Just, and I trust on a full, and fair tryal, it will be found so, and that it can be acted on to the extent And variety I suppose it capable of, few objects will be found more worthy of National encouragement, or National reward. In the business of victualing fleets, Armys, and trading ships, its savings, and benifites are not easily estimated, untill first fairly tried. I would have taken out a Patent in England but on enquiery I found I should take out three in order to cover every part of the discovery, the cost of which would amount to nearly what I was worth for which reason I declined In this Country I am informed matters are more wisely ordered and that such Patents are granted to the parties applying free of expence a Judicious encouragement this to the full exertion of genius and talent
          If I am to be favoured with an answer to this letter, might I request to be informed what are the conditions required on which Patents are granted to individuals in this Country, and is a Journy to Washington in this case of indispensible necessity I am particular in asking this question as the present state of my family, and finances, would ill accord with such a necessity. Having occasion in the course of a few days to go into the state of Pennsylvania a letter addressed to me at Messrs. James Clibborn & English’s Philadelphia will be forwarded—
          
          I have the honour to be with great Respect Sir Your most Obt. & Very Hb. Servt.
          
            Joseph Coppinger
          
        